Title: To James Madison from James Cramsie Carroll, 18 October 1815
From: Carroll, James Cramsie
To: Madison, James


                    
                        No. 19. Water Street Boston18th. October 1815
                        
                            Honoured Sir
                        
                    
                    I am inducd. to lay before you the following detail with an ardent hope you will be inclind. to attend to it, first assuring you that I have no motive in so doing—but feeling strongly that it would tend to the welfare of the United States—by giving an encreasd. stimulus to Agriculture and Industry which I have frequently heard you express—and which I sincerely believe to be of first rate importance in this Country—it being in my opinion in the power of the Government of the United States to place the Agricultural and Manufacturing interests, in the course of a short period of Years, in as flourishing a state as that of G. Britain & Ireland. By adopting and forming a wise system of Revenue laws, and thereby to assist your infant Manufacturers, not by lending them money, which I well know the finances of the United States would not admit of—But by laying on a heavy duty on all Articles imported into this Country— particularly Wines and Spirituous Liquors excepting only those that are necessary and useful in assisting us to bring our Manufactures &c. to perfection, and which are not Indigenous to these States—and allowing our Manufacturers to export their produce to any other kingdom free from Duty—this is not now the case as regards your Spirits—look on the other hand as to Great Britain. She not only allows it duty free for export but in some instances gives a premium beside. If this plan was adopted you would soon raise your Agriculture in an unprecedented manner (at least in this Country) and by turning your Attention to your Distilleries you would create an immense Revenue, that would I am certain if peace continues, enable you to abandon almost every other tax. It is a fact that requires no Demonstration— that money must be raisd. in every Country for the support of its Government—and that in so doing choice should be made by levying it in that manner, that would be least felt by the public—it is equally well known, and provd. by experience in Great Britain &c. and is also supported by the Arguments of every enlightend. politician in Europe, that all articles of Luxury and Spirits in particular are the subjects of all others most fit for taxation, as by laying a heavy tax on Spirituous Liquors, you in some measure lessen their consumption, by raising its price—and becoming more difficult for the lower orders of society to attain—which naturally produces an improvement in their morals and Conduct in Society—and by rendering them more sober, they become the more Industrious, and of course more useful to the Country.
                    I am aware it may at first view appear rather singular that by the laying on of a heavy tax on any infant manufacture—you thereby give it encouragement. This I shall prove to you beyond the power of a doubt, by facts

I myself know, and which you and every man in the United States will be convinced of by looking at the records of the parliament of Great Britain for the last twenty Years—and by comparing the situation of that part of it called Ireland and Scotland—as it now stands and as it has stood at the period before alluded to. You will in the first instance find that 20 years back, their Distillers were not known in either parts, as men possessing riches, talent or respectability, look at them now you will find them all men of wealth, talents, and possessing considerable influence in the British parliament, you will also see that when the duties were small, and that Government did not attend as they should do to their interests, by laying on heavy duties on all Spirits &c. imported, but on the contrary lookd. on their importations as the best source of revenue, their Distillers were all poor, and unable to pay even their small Duties—but as soon as the Goverment found out the true evil, and began to think that by the encouragement of their Distilleries they increasd. their Agricultures, they applyd. themselves to find out a proper Remedy, and in consequence of the immense Quantities of Grain &c they distilld. into Spirits. Agriculture flourishd. and men of property and Capital embarkd. into both species of traffick—and Distillers became wealthy and grew into importance. You will also see during this period there has been a constant Struggle between the Ministers of the British Government—to keep pace with the Ingenuity and talents of the Irish and Scotch Distillers, by an annual Increase of taxes and restrictions, which had the effect of creating an enormous revenue, and also of enriching the Distiller, and giving them an knowledge of their Art unknown in any other Country as yet—and perhaps would have remaind. forever dormant were it not producd. by this rivalship. They have therefore by these means enabled their Goverment to have a constant and large source of revenue, they have improvd. the morals of the lower orders of their Society, they have enrichd. their Agriculturists, and Manufacturers—and have convincd. the world that while at war with this Country and France, Ireland alone from her increasd. and improvd. Agriculture, supplyd. the Armies of Great Britain Spain and her Allies—with all kinds of provision &c. notwithstanding the various system of embargo and restrictions—which each contending nation had recourse to at that time—beside it is worthy of remark, that although Great Britain found it then necessary to prohibit for some time (about nine Months) the Distillation of Spirits from Grain yet it created no defalcation in her revenue, nor in the profits of the Distiller, they being allowd. to distill from Sugar—which cleard. a large and heavy stock of Sugars &c. from the warehouses of her Colonial Merchants, which had been raisd. to an enormous Extent for the three Years previous, in consequence of Buonapartes continental system—and would have been very destructive to that description of Merchants, were it not for this seasonable relief.
                    I shall now proceed to state to you the rate and Quantity of Duty

levied in those Countries 20 years back and at the present period—in the first instance a Distiller using a Still of 1500 Gallons, of which size there was only three in England, Ireland and Scotland altogether paid about £620 Stlg. each ⅌ Month of 28 Days—at present there is about one hundred in Ireland and Scotland alone, paying each on a Still of said content £17.659..10..0 Stlg. ⅌ Month of 28 Days—beside a number of a smaller size, producing a revenue in these two small countries alone, exclusive of England, 20,000.000 of Dollars ⅌ Annum and strange to say that the Revenue, is now although so enormous, regularly paid, and when trifling in its amount was not one half collected, owing to the then poverty and inability of their Distillers—about 20 years ago the duties on foreign Spirits was about £D2.6D Stlg. ⅌ Gallon on home made Spirits about 10d. ⅌ Gallon, the present duty on foreign Spirits, imported is from 11s. to 18s. ⅌ Gallon according to its Strength, and on home made from 6S. to 9 Shillings ⅌ Gallon in the same manner. At that time the Quantity imported was immense—and their Agriculture was totally neglected—now the quantity imported is trifling in comparison—save some rum from their Colonies which is again in a great measure reexported, to Sweden, Russia & other Countries—now Agriculture flourishes, and immense Quantities of their own manufacturd. Spirits is exported, even lately one hundred hogsheads has reachd. New York, and from the price it fetchd. I have no doubt you will soon have it in large Quantities—from France & Spain it comes here mixd. in a large proportion with their Brandies & Wine—it has in fact forcd. its way into almost every Country in the World, in some shape or other, either by the Industry and spirit of her Merchants, its Quality or price. I shall shortly conclude by making a few brief remarks—first apologizing for the great length, I have been inducd. to enter into the Subject, in consequence of its importance and extent—and hope you will pardon any error in the stile—particularly when I inform you, that I do not profess my self to be a writer—claiming nothing but a wish to serve this country—in which I would feel much Ambition, did I think this or any future act would contribute.
                    From a perfect knowledge of the state of Affairs in those parts alluded to, and as much as the history and some experience of this country can lead—I am fixd. in my Opinion, that if the Government of the U. S. would apply themselves seriously, in forming a code of laws for the regulation of their revenue, as relates to this part I have already mentiond. and by continuing their duties, on all Woollen, Linen, Cotton and other goods imported, and taking off all duties and taxes that in any way effect the Manufacture of Woollen, Cotton or other goods, (excepting their distilleries alone) having already provd. that in that way only you can serve and encourage that branch of your manufacture—I am certain in a very few years you would find this country free from debt, improvd. in Agriculture

and Manufactures, enabled to take off every other tax at present existing in this Country—rich in the blessings of Liberty and peace, and rolling on in the sunbeam of wealth and happiness—unexampled in the history of surrounding Nations. Should I be able by this statement to lead you to coincide in opinion, with so humble an individual as I am—standing in a situation so much higher—and for which your Superior talents and Ability renders you a fit and happy object for this Countries choice—I will feel it as the most honourable period of my life, if you should please to communicate to me, its being even partially your opinion—that my views are correct—and having a perfect knowledge of how the internal laws of a Distillery, and those relevant to the importation of foreign Spirits should be regulated, I am always ready to give my ideas to you on that subject and remains with the highest respect your Excellency’s most humble Servt.
                    
                        
                            Jams. Cramsie Carroll
                        
                    
                